              Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 1 of 22



1    Mark Brnovich
     Attorney General
2    Firm Bar No. 14000
3
     Kara Karlson (029407)
4    Assistant Attorney General
     2005 North Central Avenue
5    Phoenix, AZ 85004-1592
     Telephone (602) 542-4951
6    Facsimile (602) 542-4385
7    Kara.Karlson@azag.gov
     adminlaw@azag.gov
8
     Attorneys for Defendant Arizona Secretary
9    of State Katie Hobbs
10
11                       IN THE UNITED STATES DISTRICT COURT

12                              FOR THE DISTRICT OF ARIZONA

13   Jessica Miracle; et al.,
                                                 Case No: 2:19-cv-04694-SRB
14                         Plaintiffs,
15
     v.                                          RESPONSE TO PLAINTIFF’S MOTION
16                                               FOR RECONSIDERATION
     Katie Hobbs, in her official capacity as
17   Arizona Secretary of State,
18                         Defendant.
19
20
21
22
23
24
25
26
27
28
                   Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 2 of 22



1                                                        Table of Contents
2    INTRODUCTION ............................................................................................................... 1

3    LEGAL STANDARD ......................................................................................................... 2

4    ARGUMENT....................................................................................................................... 2
        I. The Court Properly Dismissed Some of Plaintiffs’ First Amendment Claims ......... 2
5
              A.     The Court correctly held that the Strikeout Law does not implicate the First
6                    Amendment at all ........................................................................................ 2
7
              B.     The Timing of the Effects of a Regulation Is an Important Party of the
8                    Constitutional Analysis ............................................................................... 4
9             C.     Any Burden on Plaintiffs is Minimal Because it Is Remote, Attenuated, and
10                   the Fact that People Must Appear When Served with a Court Order is
                     Uncontested................................................................................................. 6
11
              D.     The Court Properly Considered the Facts Raised in Plaintiffs’ Complaint,
12                   but Those Facts Failed to State a Claim ..................................................... 7
13            E.     The State Provided a Number of Valid Interests Supporting the Rationale for
14                   the Law........................................................................................................ 8

15      II.        The Court’s Equal Protection Analysis Was Correct .......................................... 13
16            A.     Soltysik v. Padilla confirms the Court acted properly in dismissing
                     Plaintiffs’ Equal Protection claim ............................................................. 13
17
              B.     The Court Properly Considered Stanwitz v. Reagan ................................ 14
18
19            C.     OSU Student Alliance Utilizes a Strict Scrutiny Test for Content-Based
                     Restrictions in a Public Forum And Is Thus Inapposite ........................... 16
20
     CONCLUSION ................................................................................................................. 17
21
22
23
24
25
26
27
28
                                                                 ii
                Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 3 of 22



1                                             TABLE OF AUTHORITIES
2    Cases
     A.C.L.U. of Nevada v. City of Las Vegas,
3    466 F.3d 784, 799 (9th Cir. 2006) ..................................................................................... 17
4    Anderson v. Celebrezze,
5    460 U.S. 780, 788-89 (1983) ........................................................................................... 1, 9

6    Angle v. Miller,
     673 F.3d 1122, 1133 (9th Cir. 2012) ............................................................................. 9, 12
7
     Ashcroft v. Iqbal,
8
     556 U.S. 662, 678 (2009) ................................................................................................ 2, 8
9
     Biddulph v. Mortham,
10   89 F.3d 1491, 1498 (8th Cir. 1996) ............................................................................... 7, 10
11   Buckley v. Am. Const. Law Found.,
12   Inc., 525 U.S. 182, 191 (1999) ....................................................................... 3, 4, 5, 10, 11

13   Burdick v. Takushi,
     504 U.S. 428, 433-34 (1992) ..................................................................................... 1, 9, 15
14
     Conservation Force v. Salazar,
15
     646 F.3d 1240, 1242 (9th Cir. 2011) ................................................................................... 2
16
     Dobrovolny v. Moore,
17   126 F.3d 1111, 1113 (8th Cir. 1997) ................................................................................... 7
18   Dudum v. Arntz,
19   640 F.3d 1098, 1106 n.15 (9th Cir. 2011) ......................................................................... 14

20   Initiative & Referendum Institute v. Walker,
     450 F.3d 1085 (10th Cir. 2006) ....................................................................................... 3, 6
21
     Kona Enterprises, Inc. v. Estate of Bishop,
22
     229 F.3d 877, 890 (9th Cir. 2000) ....................................................................................... 2
23
     Lemons v. Bradbury,
24   538 F.3d 1098 (9th Cir. 2008) ..................................................................................... 3, 6, 8
25
     Libertarian Party of Virginia v. Alcorn,
26   826 F.3d 708, 719 (4th Cir. 2016) ............................................................................... 10, 11

27
28
                                                              iii
                Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 4 of 22



1    Meyer v. Grant,
     486 U.S. 414 (1988) ........................................................................................................ 3, 5
2
     Monterey Cnty. Democratic Cent. Comm. v. U.S. Postal Serv.,
3
     812 F.2d 1194, 1200 (9th Cir.1987) .................................................................................. 17
4
     OSU Student Alliance v. Ray,
5    699 F.3d 1053, 1058-59 (9th Cir. 2012) ....................................................................... 16, 17
6    Prete v. Bradbury,
7    438 F.3d 949, 962-63 (9th Cir. 2006) ...................................................................... 9, 10, 11

8    Soltysik v. Padilla,
     910 F.3d 438 (9th Cir. 2018) ....................................................................... 2, 10, 13, 14, 16
9
     Sonoma Cty. Ass’n of Retired Employees v. Sonoma Cty.,
10
     708 F.3d 1109, 1115 (9th Cir. 2013) ................................................................................... 2
11
     Stanwitz v. Reagan,
12   245 Ariz. 344, 349 (2018) ................................................................................................. 12
13   Taxpayers United for Assessment Cuts v. Austin,
14   994 F.2d 291, 298-99 (6th Cir. 1993) .................................................................................. 4

15   Timmons v Twin Cities Area New Party,
     520 U.S. 351, 358 (1997) .................................................................................................. 11
16
     United States v. Verduchi,
17
     434 F.3d 17, 23 (1st Cir. 2006) ........................................................................................... 8
18
     Voting for Am., Inc. v. Steen,
19   732 F.3d 382, 392 (5th Cir. 2013) ....................................................................................... 3
20   Wellwood v. Johnson,
21   172 F.3d 1007, 1008–09 (8th Cir.1999) .......................................................................... 3, 6

22
     Rules
23   Fed. R. Civ. P. 12(b)(6) ....................................................................................................... 4
24
25
26
27
28
                                                                iv
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 5 of 22



1                                        INTRODUCTION
2           This Court faithfully made the “hard judgment,” (Doc. 51 at 4), required by
3    precedent when analyzing claims like these. But in making these hard judgments, the

4    Court reached conclusions that Plaintiffs do not agree with. Mere disagreement is not a

5    sufficient ground to justify the extraordinary step of reconsidering this Court’s well-
     reasoned and thorough order.
6
            This Court correctly held in its December 16, 2019 order that the Strikeout Law
7
     does not implicate the First Amendment with respect to its impact on the pool of potential
8
     circulators or on signature collection for ballot initiatives. (Doc. 36 at 6-8.) Plaintiffs
9
     characterize the Court’s dismissal of the burden on petition circulators as imposing a
10
     “temporal litmus test,” and assert that no such test is supported by precedent. (Doc. 51 at
11
     2-3.) Plaintiffs then assert that the Court did not adequately consider the Complaint’s
12   factual allegations with respect to the burden on signature collection and that the Court
13   inappropriately weighed the evidence on their equal protection claims. 1 (Id. at 11-15.)
14   Plaintiffs’ protests are wrong, and inadequate to merit the extraordinary remedy of this
15   Court’s reconsideration.
16          Plaintiffs’ rationale for reconsideration is conflicted. They argue on the one hand
17   that the Court failed to consider the allegations in their Complaint as true, which is belied
18   by the fact that the Order specifically considers Plaintiffs’ allegations. (See, e.g. Doc. 36

19   at 8 (discussing the Complaint’s allegations regarding Plaintiff Smallcanyon).)
     Conversely, they argue that it was premature to analyze the facts in the Complaint under
20
     the Anderson/Burdick balancing test. Anderson v. Celebrezze, 460 U.S. 780, 788-89
21
     (1983); Burdick v. Takushi, 504 U.S. 428, 433-34 (1992). But Anderson/Burdick is the
22
23
     1
       Although part III C of its motion labels the Plaintiffs’ Equal Protection claim as “Count
24   III,” the complaint alleges Count III as “an undue burden on the right to vote.” Compare
25   Compl. at 32 with Mot. at 11. Plaintiffs do not make arguments with respect to the right
     to vote in its Motion. In addition, the introduction to the Plaintiffs’ Motion does not
26   mention the burden on the right to vote. The State therefore assumes that Plaintiffs are
27   not contesting the Court’s dismissal of Count III alleging an undue burden on the right to
     vote.
28
                                               1
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 6 of 22



1    standard that the Court must use to determine if Plaintiffs will prevail, and it follows that
2    is the test they must satisfy to show that they have presented “a claim upon which relief

3    can be granted.” Fed. R. Civ. P. 12(b)(6). Indeed, binding precedent supports this

4    analysis. See, e.g., Soltysik v. Padilla, 910 F.3d 438 (9th Cir. 2018) (reviewing district
     court’s order granting a motion to dismiss under Anderson/Burdick’s balancing test).
5
            The Court did not commit “manifest error,” (Doc. 51 at 2), and therefore the
6
     Plaintiffs’ Motion for Reconsideration should be denied.
7
                                       LEGAL STANDARD
8
            Granting a motion for reconsideration is an “extraordinary remedy, to be used
9
     sparingly in the interests of finality and conservation of judicial resources.” Kona
10
     Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (internal
11
     quotations omitted). “Indeed, a motion for reconsideration should not be granted, absent
12   highly unusual circumstances, unless the district court is presented with newly discovered
13   evidence, committed clear error, or if there is an intervening change in the controlling
14   law.” Id. Plaintiffs offer no new evidence and there has been no intervening change in the
15   controlling law. Plaintiffs assert clear error. The Court did not commit clear error when it
16   dismissed Plaintiffs First and Fourteenth Amendment claims.
17          Dismissal for failure to state a claim is proper when the complaint lacks a
18   cognizable legal theory, or lacks sufficient facts to support a cognizable legal theory.

19   Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011). To survive a Rule
     12(b)(6) motion to dismiss, Plaintiffs must plead “‘sufficient factual matter, accepted as
20
     true, to state a claim to relief that is plausible on its face.’” Sonoma Cty. Ass’n of Retired
21
     Employees v. Sonoma Cty., 708 F.3d 1109, 1115 (9th Cir. 2013) (quoting Ashcroft v.
22
     Iqbal, 556 U.S. 662, 678 (2009)). This “accepted-as-true” principle, however, does not
23
     apply to legal conclusions or conclusory factual allegations. Iqbal, 556 U.S. at 681.
24
                                            ARGUMENT
25
        I. The Court Properly Dismissed Some of Plaintiffs’ First Amendment Claims
26
            A.     The Court correctly held that the Strikeout Law does not implicate the
27                 First Amendment at all
28
                                               2
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 7 of 22



1           Arizona has “considerable leeway” in protecting the integrity and reliability of the
2    initiative process. Buckley v. Am. Const. Law Found., Inc., 525 U.S. 182, 191 (1999).

3    Accordingly, courts have recognized that the First Amendment is not implicated by laws

4    that regulate the process by which initiatives are enacted. Initiative & Referendum Inst. v.
     Walker, 450 F.3d 1082, 1099-1100 (10th Cir. 2006); Voting for Am., Inc. v. Steen, 732
5
     F.3d 382, 392 (5th Cir. 2013) (“[N]ot every procedural limit on election-related conduct
6
     automatically runs afoul of the First Amendment[,]” but only those that “restrict political
7
     discussion or burden the exchange of ideas.”). Rather, the First Amendment is implicated
8
     when regulations dictate who can speak or how they can go about speaking. See Walker,
9
     450 F.3d at 1099. Because the Strikeout Law applies only to the process by which
10
     initiatives are enacted, by providing clear remedies for circulators who do not respond to
11   subpoenas and do not restrict political discussion, the First Amendment is not implicated.
12          For example, when a law bans paid circulators from speaking, see generally,
13   Meyer v. Grant, 486 U.S. 414 (1988), or when circulators are required to wear a name
14   badge at the time of circulating and disclose their name, address, and pay in monthly and
15   after-filing reports, the First Amendment is implicated. See generally, Buckley, 525 U.S.
16   182. In contrast, laws that require a higher number of signatures or votes for initiatives on
17   some subjects, but not others, does not implicate the First Amendment because they

18   merely regulate the process by which the initiative obtains ballot access or is enacted. See
     Wellwood v. Johnson, 172 F.3d 1007, 1008–09 (8th Cir.1999) (finding that a law
19
     requiring more signatures for initiatives to change a county from “‘wet’ to ‘dry’ or vice
20
     versa” did not violate the First Amendment “because it did not infringe upon the ability
21
     to circulate petitions or otherwise engage in political speech[.]”);Walker, 450 F.3d at
22
     1085 (“[W]e hold that a constitutional provision imposing a supermajority requirement
23
     for enactment of initiatives on certain topics does not implicate the freedom of speech.”) .
24
            The fact that signatures may be invalidated if circulators refuse to respond to valid
25   subpoenas does not mean the First Amendment is implicated. See Lemons v. Bradbury,
26   538 F.3d 1098 (9th Cir. 2008) (upholding the disqualification of petition signatures
27   because the signatures did not match the signatures on the voters’ voter registration cards
28
                                               3
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 8 of 22



1    even though voters requested to rehabilitate their signatures with extrinsic evidence);
2    Taxpayers United for Assessment Cuts v. Austin, 994 F.2d 291, 298-99 (6th Cir. 1993)

3    (upholding the invalidation of petition signatures for failing to include statutorily required

4    language and for misdating the petition sheets).
            B.     The Timing of the Effects of a Regulation Is an Important Party of the
5
                   Constitutional Analysis
6
            In this case, Plaintiffs mischaracterize the Court’s dismissal of the burden on
7
     petition circulators as imposing a “temporal litmus test.” (Doc. 51 at 2-3.) What the Court
8    actually concluded was that the “law does not reduce the pool of potential circulators in a
9    manner that impacts the communicative conduct of the petition circulator[.]” (Doc. 36 at
10   6.) In other words, the Court concluded correctly that the law does not implicate the First
11   Amendment at all.
12          Contrary to Plaintiffs’ assertions, Buckley does not stand for the proposition that
13   the timing of a regulation’s impact is irrelevant to a First Amendment analysis. At several

14   points the Buckley court noted that timing was relevant to its analysis. For example, the

15   Buckley court noted that the requirement that circulators file an affidavit “must be met
     only after circulators have completed their conversations with electors” and on that basis
16
     the Court held it out as an example of an acceptable regulation. Buckley, 525 U.S. at 200.
17
     And, in contrasting the affidavit requirement with the name badge requirement, the court
18
     stated: “Unlike a name badge worn at the time a circulator is soliciting signatures, the
19
     affidavit is separated from the moment the circulator speaks.” Id. at 198. Thus, “the name
20
     badge requirement forces circulators to reveal their identities at the same time they
21
     deliver their political message; it operates when reaction to the circulator’s message is
22   immediate . . .” Id. at 198-99 (internal quotations removed). It is therefore apparent that
23   the timing of a regulation’s burden is a relevant factor under the First Amendment.
24          Plaintiffs urge that the more important question “is not when in the process a
25   restriction is imposed, but rather whether it imposes ‘undue hindrances to political
26   conversations and the exchange of ideas.’” (Doc. 36 at 5 (quoting Buckley, 525 U.S. at
27   192) (emphasis original).) But that is exactly what the Court held when it contrasted the
28
                                               4
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 9 of 22



1    burdens on speech in Meyer and Buckley with the Strikeout Law and ruled that the latter
2    did not burden political conversations or the exchange of ideas. (Doc. 51 at 6.) The

3    Court’s emphasis on the temporal aspect of how the Strikeout Law operates was only a

4    means of demonstrating that the law does not, as is required to implicate the First
     Amendment, dictate who can speak or how they go about speaking.
5
            Plaintiffs rely heavily on Buckley and Meyer, but overlook glaring distinctions
6
     noted by the Court. For example, in Buckley, the reporting requirements were
7
     automatically triggered the moment circulators began their work. The timing in this case
8
     reveals two critical factors for determining whether the First Amendment is implicated at
9
     all: the certainty of whether the alleged burden will take place and whether the circulators
10
     have any control over avoiding the alleged burden. In Buckley, neither factor was at issue
11   because the name badge was donned the minute the circulator began collecting
12   circulators, and the reporting requirements began as the minute the circulators began their
13   work. Buckley, 525 U.S. at 197-98. Likewise, in Meyer, the ban on paying circulators was
14   a direct burden imposed by the law on the activity of gathering signatures before any
15   signatures were collected. Meyer, 486 U.S. at 422-43. If a person wanted to collect
16   signatures for pay, they were prohibited from petitioning. Id. These laws limited the pool
17   of signature collectors by imposing immediate, non-contingent requirements on

18   circulators. Contrary to Plaintiff’s assertion that the laws at issue in Meyer and Buckley
     were “not implicated until after signature gathering occurs,” (Doc. 51 at 4), those laws
19
     placed a meaningful burden on all circulators at the time of signature gathering because
20
     the requirements were certain to take effect for those wishing to circulate petitions and
21
     therefore the burdens were felt immediately by circulators and would-be circulators.
22
            Here however, the law does not directly burden circulators or would-be circulators
23
     because the alleged burden only takes place if two contingencies are met: a validly issued
24
     subpoena for a specific circulator, and the circulator’s refusal to comply. Whether a
25   circulator complies with the subpoena or moves to quash is entirely within the control of
26   the circulators themselves.
27
28
                                              5
            Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 10 of 22



1           C.     Any Burden on Plaintiffs Is Minimal Because It Is Remote, Attenuated,
                   and the Fact that People Must Appear When Served with a Court
2                  Order Is Uncontested
3           The Court noted another “critical deficiency” in Plaintiff’s argument was the
4    “underdeveloped relationship between the Strikeout Law and the chilling of statewide
5    conversation related to a potential ballot measure.” (Doc. 51 at 7.) The relationship is
6    underdeveloped because of the indirect nature of the alleged burden—the possibility of
7    having signatures stricken if a subpoena is issued and circulators do not comply—not
8    simply because it may happen after signature gathering. Similarly, the Court emphasized
9    that “[u]nder the Strikeout Law, the State’s subpoena power does not prompt automatic

10   disqualification of a circulator’s signatures.” 2 (Doc. 36 at 8 (emphasis added).)

11          Comparing to the Lemons and Austin decisions further underscores this point.
     Those courts upheld invalidation of signatures based on the direct regulation of signature
12
     gathering. See Lemons, 538 F.3d at (requiring petition sheets to be correctly dated and
13
     signed). If direct regulation of signature gathering does not raise constitutional concerns,
14
     then the potential invalidation of signatures under the indirect regulation of signature
15
     gathering by requiring petition circulators to respond to subpoenas and testify to the
16
     validity of the signatures they gathered does not implicate the First Amendment.
17
            Rather, the Strikeout Law is more like the laws at issue in Wellwood and Walker
18   that regulated initiative processes rather than substantive political speech. In those cases,
19   the laws at issue required a higher number of signatures for initiatives on certain subjects
20   to qualify for the ballot. Here, the Strikeout Law merely regulates one process by which
21   signatures can be verified—through the testimony of circulators. Requiring a higher
22   number of signatures for some subjects unquestionably makes it more difficult for those
23   subjects to make the ballot. Yet these laws were upheld. Wellwood, 172 F.3d at 1010;

24   Walker, 450 F.3d at 1085. If a direct requirement for more petition signatures does not

25   implicate the First Amendment, then a regulation that incidentally requires more

26   2
        Plaintiffs do not dispute the court’s general authority to issue subpoenas which
27   circulators must comply with, or may face penalties up to and including jail time. If jail is
     not an unconstitutional burden, it is illogical to argue that striking signatures is.
28
                                               6
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 11 of 22



1    signatures certainly does not either. This Court agreed when it stated that the “Strikeout
2    Law pertains to subpoena compliance” and not the regulation of speech. (Doc. 36 at 7-8.)

3           D.     The Court Properly Considered the Facts Raised in Plaintiffs’
                   Complaint, but Those Facts Failed to State a Claim
4
            Plaintiffs further complain that the Court failed to adequately take into account the
5
     facts alleged in the Complaint. (Doc. 51 at 7-9.) For example, Plaintiffs claim the Court
6
     ignored the ways in which the Strikeout Law makes it more difficult to qualify for the
7
     ballot because petition circulators will have to set higher targets for numbers of
8    signatures to compensate for the potential that some signatures may be struck. (Doc. 51 at
9    10.) Yet, the Court specifically mentioned this fact in its Order. (Doc. 36 at 7.) It is
10   therefore safe to assume that the Court gave Plaintiffs’ facts their due consideration. The
11   Court also pointed out Plaintiffs’ failure to rebut the crucial fact that the Strikeout Law
12   does not automatically prompt disqualification of petition signatures. (Id. at 8.) Even if
13   the Court had not considered Plaintiffs’ allegations of additional difficulty and expense,

14   such allegations are simply insufficient, as a matter of law, to raise a cognizable claim.

15   Dobrovolny v. Moore, 126 F.3d 1111, 1113 (8th Cir. 1997) (“[T]he difficulty of the
     process alone is insufficient to implicate the First Amendment, as long as the
16
     communication of ideas associated with the circulation of petitions is not affected.”);
17
     Biddulph v. Mortham, 89 F.3d 1491, 1498 (8th Cir. 1996) (“But Meyer does not require
18
     us to subject a state’s initiative process to strict scrutiny in order to ensure that the
19
     process be the most efficient or affordable.”).
20
            Plaintiffs’ complaint that the court did not give adequate consideration of the facts
21
     contained in their complaint is more the result of Plaintiffs’ inadequate factual allegations
22   than the Court’s failure to recognize them. Indeed, Plaintiffs only pointed to one petition
23   circulator that may have decided not to participate as a petition circulator as a result of
24   the law. (Doc. 1 at 7-10 (stating that Plaintiff Lord only “cannot commit” to being a
25   circulator in the future).) The allegations regarding the other individual Plaintiffs point to
26   their “fear” that their signatures will be invalidated. (Id. at 10 (stating that Plaintiff Lord
27   is “concerned” that signatures she may gather in the future might be stricken as a result of
28
                                                7
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 12 of 22



1    the law); id. at 10-11 (stating that Plaintiff Katz is likely to sign petitions in the future but
2    “fears” that her signature may be invalidated).) In addition, Plaintiffs’ own motion

3    acknowledges the Court’s analysis, and rejection, of the allegation that Plaintiff Miracle

4    suffered First Amendment harm because she declined a job as a petition circulator for a
     mayoral candidate, erroneously thinking that the Strikeout Law applies to candidate
5
     petitions. (Doc. 51 at 5-6.) Finally, Plaintiffs’ assertion that the Court ignored the
6
     allegations regarding NextGen is belied by the extensive discussion regarding NextGen
7
     during oral argument.
8
            Although it is clear the Court did in fact give Plaintiffs’ factual allegations due
9
     consideration, the Court is not obligated to give every bit of reasoning for its decision nor
10
     is it obligated to address every factual allegation in a ruling on a motion to dismiss. See
11   United States v. Verduchi, 434 F.3d 17, 23 (1st Cir. 2006) (“It is commonplace that courts
12   usually need not in their opinions be explicit about every detail of an analysis.”).
13   Ultimately, and most importantly, the Court’s conclusion that “Plaintiffs have simply
14   failed to show facts or circumstances demonstrating” that the First Amendment is
15   implicated at all with respect to signature collection or the pool of potential circulators
16   was correct and supported by the facts and the relevant law. (Doc. 36 at 7.)
17          E.     The State Provided a Number of Valid Interests Supporting the
                   Rationale for the Law
18
            Even assuming the Strikeout Law implicates the First Amendment, Plaintiffs have
19
     failed to allege sufficient facts showing they might be entitled to relief. Plaintiffs
20
     complain that the Court improperly weighed the evidence in its ruling on the motion to
21
     dismiss. (Doc. 51 at 8.) To the extent the Court did weigh evidence, or applied the
22   appropriate balancing test, it was necessary to test the sufficiency of Plaintiffs’ claims.
23   And more importantly, this Court’s conclusion was correct.
24          Conclusory statements that plaintiffs were harmed because their speech has been
25   chilled or that their initiatives will be more difficult to get on the ballot are not sufficient
26   to state a claim for which relief can be granted. See Ashcroft v. Iqbal, 556 U.S. 662, 678
27   (2009); see also, e.g. Lemons, 538 F.3d at 1106-07 (finding Plaintiffs’ statements that
28
                                                 8
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 13 of 22



1    certain signature-verification procedures was insufficient to demonstrate a violation of
2    their rights). Legal conclusions that a plaintiff was harmed must be supported by specific

3    factual allegations. Id. Otherwise, those legal conclusions are not entitled to an

4    assumption of truth. Id. In other words, the mere assertion of harm without a showing that
     the harm resulted from legally impermissible actions is insufficient. See Id.
5
            For example, laws may limit the pool of potential circulators or signature
6
     collection without running afoul of the First Amendment. See Prete v. Bradbury, 438
7
     F.3d 949, 962-63 (9th Cir. 2006) (upholding Oregon’s ban on paying circulators on a per-
8
     signature basis even though it reduced the pool of potential circulators). In such cases, the
9
     critical inquiry is not simply whether plaintiffs have been harmed, but whether the State’s
10
     interest in the regulation outweighs the burden placed on Plaintiffs. See id. “[A] State’s
11   important regulatory interests will usually be enough to justify reasonable,
12   nondiscriminatory restrictions.” Id. Courts considering election law challenges “weigh
13   ‘the character and magnitude of the asserted injury to the rights protected by the First and
14   Fourteenth Amendments that the plaintiff seeks to vindicate’ against ‘the precise interests
15   put forward by the State as justifications for the burden imposed by its rule,’ taking into
16   consideration ‘the extent to which those interests make it necessary to burden the
17   plaintiff’s rights.’” Burdick v. Takushi, 504 U.S. 428, 434 (1992), (quoting Anderson v.

18   Celebrezze, 460 U.S. 780, 789 (1983)).
            In addition, a regulation does not violate the First Amendment simply because it
19
     makes it makes it more difficult for initiatives to gain ballot access. See Angle v. Miller,
20
     673 F.3d 1122, 1133 (9th Cir. 2012). In Angle, the Ninth Circuit rejected a First
21
     Amendment challenge to a Nevada law that required a certain number of voters in every
22
     county to support an initiative in order for it to qualify for the ballot. Id. The Plaintiffs in
23
     Angle complained that the law would require them to travel and would make it more
24
     expensive to qualify initiatives for the ballot. Id. at 1133-34. The Angle court held that
25   Nevada’s important interest in ensuring statewide support for initiatives easily
26   outweighed the plaintiffs’ alleged burdens. Id. at 1135.
27
28
                                                9
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 14 of 22



1            In order to evaluate whether a claim states a cognizable legal theory under the
2    First Amendment in an election case, weighing the burdens asserted by the Plaintiff is a

3    required part of the Court’s analysis. See Soltysik v. Padilla, 910 F.3d 438, 444-47 (9th

4    Cir. 2018) (applying Anderson/Burdick standard to reverse a dismissal of First
     Amendment challenge) 3. For example, in affirming dismissal, the Fourth Circuit in
5
     Alcorn weighed Virginia’s interests in its ballot order statute against the Plaintiff’s
6
     claimed burdens. Libertarian Party of Virginia v. Alcorn, 826 F.3d 708, 719 (4th Cir.
7
     2016). The Plaintiff protested that weighing interests was not appropriate at that stage but
8
     the court rejected those protests, noting that in cases where strict scrutiny did not apply,
9
     the state only needs to clear the low bar of articulating its asserted interests. Id.
10
             In this case, Plaintiffs have asserted that the Strikeout Law “effectively restricts
11   the pool of available circulators, complicates the signature-gathering process, [and]
12   increases expenses . . .” thereby chilling speech. Mot. at 2. An allegation of increased
13   expense in a past case is insufficient to state a claim, or nearly any regulation could be
14   challenged as constitutionally infirm. Biddulph, 89 F.3d at 1498 (noting that regulations
15   on the initiative process are not required by Anderson/Burdick to be “the most efficient or
16   affordable.”). On the other hand, the Strikeout Law furthers the important interest of
17   protecting the integrity of the initiative process by ensuring that crucial witnesses will be

18   available to testify regarding their petition signatures. Buckley, 525 U.S. at 184 (noting
     the “State's strong interest in policing lawbreakers among petition circulators by ensuring
19
     that circulators will be amenable to the Secretary of State's subpoena power . . .”); Prete,
20
     438 F.3d at 953 (noting the state’s “interest in protecting the integrity of the initiative
21
     process . . .”).
22
     3
23     In reversing the district court’s dismissal in Soltysik, the Ninth Circuit noted that
     “without any factual record at this stage, we cannot say that the Secretary’s justifications
24   outweigh the constitutional burdens on Soltysik as a matter of law.” Soltysik, 910 F.3d at
25   447. However, as described in greater detail in part part II.A below, this does not
     foreclose the possibility of relying on the Anderson/Burdick test to dismiss a First
26   Amendment claim as the district court in Soltysik did. Id. at 443. The Ninth Circuit did
27   not suggest that the district court erred in weighing the evidence but only that it thought
     the evidence was sufficient to survive a motion to dismiss.
28
                                                 10
            Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 15 of 22



1           To begin, Plaintiffs do not seem to appreciate the difference between a cognizable
2    claim or legal theory and a cognizable harm. (Doc. 51 at 6.) Plaintiffs have failed to make

3    a showing that their allegations outweigh the State’s substantial interests as required to

4    state a cognizable legal claim under Anderson/Burdick. Without such a showing,
     Plaintiffs have failed to demonstrate that they may be entitled to relief.
5
            In its Order, the Court agreed with Defendant that Plaintiffs’ asserted harms only
6
     constitute a “lesser burden” and that therefore the State only needed to show an important
7
     interest to survive First Amendment scrutiny. (Doc. 36 at 6 (quoting Prete, 438 F.3d at
8
     963–65).) In distinguishing Meyer, the Court also implicitly held that Plaintiffs’ asserted
9
     harms did not meaningfully restrict political expression. See id. The Court also took issue
10
     with the insufficiency of Plaintiffs’ evidence. See id. This was the correct conclusion.
11   See, e.g. Timmons v Twin Cities Area New Party, 5520 U.S. 351, 358 (1997).
12          To the extent these points constitute weighing the evidence it was simply the
13   application of a basic test of sufficiency regarding Plaintiffs’ claims. See Alcorn, 826
14   F.3d at 718 (applying Anderson/Burdick to affirm dismissal of First Amendment
15   challenge). In order to show a cognizable claim, Plaintiffs had to demonstrate that their
16   alleged burden could plausibly outweigh the State’s interests under Anderson/Burdick.
17   Thus, the Court necessarily had to engage with the proffered evidence and the Court

18   correctly concluded it was simply insufficient to state a cognizable legal claim given the
     “lesser burden” imposed by the law. (Doc. 36 at 6 (quoting Prete, 438 F.3d at 963–65).)
19
     Moreover, the Court’s analysis explicitly recognized that it was limited in its ability to
20
     weigh the evidence at this stage. (Doc. 36 at 10 (“[A]t this early stage of litigation, the
21
     Court is unwilling to express detailed views on the proper resolution of this First
22
     Amendment question without a fuller development of the disputed issues in the case.”
23
     (cleaned up)).) The Court knew what it was doing.
24
            As in Alcorn, the Court only needed to show that the State’s interests passed a
25   “low bar.” Alcorn, 826 F.3d at 719. The State’s interests go well beyond that bar since the
26   Strikeout Law fulfills the important interest of policing lawbreakers among circulators.
27   See Buckley, 525 U.S. at 184. If circulators fail to appear for a subpoena there is virtually
28
                                               11
            Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 16 of 22



1    no way for the State to fulfill its important interest in assuring the integrity of elections.
2    See Stanwitz v. Reagan, 245 Ariz. 344, 349 (2018), as amended (Nov. 27, 2018) (stating

3    that “the integrity of the signature collection process is singularly dependent on the

4    probity of circulators . . .”). The State therefore enacted a reasonable method to ensure it
     could prove the legitimacy of petition signatures: strike those signatures of circulators
5
     who fail to respond to a valid subpoena to testify regarding the signatures.
6
            Plaintiffs mischaracterize the burden on circulators as a “meaningless physical
7
     appearance at the whim of a challenger . . .” (Doc. 51 at 3.) A subpoena should not be so
8
     characterized. If it was meaningless or based on a whim, then it could easily be quashed
9
     and the statute would be inapplicable. If it is valid, then circulators need only do what is
10
     expected of any other citizen: comply with a valid court order. That is completely within
11   the control of the circulators. Plaintiffs would have it that where some individuals may
12   experience a hardship in complying with a subpoena, this equates to a statutorily imposed
13   burden on speech. But this burden is no different than that imposed on any other recipient
14   of a valid subpoena.
15          Plaintiffs cite Angle to support conclusions that the Strikeout Law imposes an
16   unconstitutional burden, but Angle is actually damaging to Plaintiffs’ claims. The law at
17   issue here required initiative proponents to collect a significant number of signatures

18   from all of Nevada’s congressional districts. Angle v. Miller, 673 F.3d 1122, 1127 (9th
     Cir. 2012). The Ninth Circuit did not give weight to the plaintiffs’ claims that the law in
19
     question made petition circulation more expensive or difficult because of the travel it
20
     required, noting that plaintiffs did not show they could not have easily overcome those
21
     burdens. Angle, 673 F.3d at1133-34. Even worse for Plaintiffs, the law in Angle applied
22
     directly to signature gathering at the time the signatures are gathered. Id. On the other
23
     hand, the Strikeout Law only applies to compliance with a subpoena, not on the activity
24
     of signature gathering. (Doc. 36 at 7-8.) Plaintiffs have failed to show why simply
25   complying with a subpoena is so burdensome as to outweigh the State’s important
26   interests. Absent that showing, Plaintiffs’ claims were properly dismissed.
27
28
                                               12
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 17 of 22



1       II. The Court’s Equal Protection Analysis Was Correct
2            A.    Soltysik v. Padilla confirms the Court acted properly in dismissing
                   Plaintiffs’ Equal Protection claim
3
             The Court also properly dismissed Plaintiffs’ Equal Protection claim and
4
     Plaintiffs’ Motion offers no reason to grant the extraordinary remedy of reconsidering the
5
     Court’s decision. Plaintiffs assert that the Court’s dismissal cannot be squared with
6
     Soltysik v. Padilla, 910 F.3d 438 (9th Cir. 2018). (Doc. 51 at 11.) Plaintiffs misread that
7
     case.
8
             In Soltysik, the Ninth Circuit reversed a district court’s dismissal of a First and
9
     Fourteenth Amendment challenge to California’s election statute requiring certain minor-
10   party candidates to list on the ballot their party preference as “none.” Soltysik, 910 F.3d at
11   444. As an initial matter, Soltysik is of limited utility because the provision of a
12   candidate’s party affiliation on the ballot is an actual restriction on protected speech,
13   rather than the post-petition subpoena requirement issued here. So, while the district court
14   applied the Anderson/Burdick standard and dismissed the plaintiff’s claim, id. at 443, the
15   Ninth Circuit disagreed. But the Ninth Circuit’s disagreement arose not because the

16   district court engaged in Anderson/Burdick analysis, but because it weighed plaintiff’s

17   allegations of harms and the state’s proffered interests differently. The Ninth Circuit’s
     Anderson/Burdick analysis concluded that the law imposed more than a slight burden on
18
     plaintiffs. Id. at 445. Turning to the “other side of the scale” (an obvious indication that
19
     the court was balancing the competing interests), the Ninth Circuit struggled to see how
20
     the government’s interest in avoiding voter confusion was advanced by the law. Id. at
21
     446-47. The Ninth Circuit simply could not say at that stage of litigation that the law was
22
     constitutional as a matter of law without further factual inquiry. Id. at 447. Nowhere did
23
     the Soltysik court suggest that it was improper to weigh the evidence or apply
24   Anderson/Burdick at the motion to dismiss stage.
25           Far from being at odds with this Court’s decision in this case, Soltysik confirms
26   that the Court engaged in the proper analysis by concluding that the Strikeout Law places
27   a minimal burden on Plaintiffs’ rights so that either the First and Fourteenth Amendments
28
                                               13
             Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 18 of 22



1    are not implicated at all or that the alleged burdens are not sufficiently weighty to
2    override the State’s interests. Contrary to Plaintiffs’ assertions that “like the district court

3    [in Soltysik], the Court skipped its own context-specific inquiry and prematurely weighed

4    facts without an evidentiary record,” (Doc. 51 at 12), this Court did precisely what the
     Ninth Circuit and district court did in Soltysik: evaluate the sufficiency of evidence to
5
     decide whether Plaintiffs have stated cognizable claims. That the Ninth Circuit used the
6
     same test to come to a different conclusion in a completely different case does not
7
     indicate that this Court acted improperly in dismissing Plaintiffs’ claims. Rather, it
8
     confirms the Court followed the correct pattern. Under Plaintiffs’ view, a district court
9
     would almost never dismiss a First Amendment challenge to an election law and remain
10
     consistent with Soltysik. This position reads too much into Soltysik.
11          B.     The Court Properly Considered Stanwitz v. Reagan
12          Plaintiffs then take issue with the Court’s analysis because it relied on Stanwitz v.
13   Reagan rather than relying on allegations in the complaint. The Secretary has already
14   addressed Plaintiffs’ arguments concerning the Court’s reliance on the complaint. See
15   supra, 6-7. The First and Fourteenth Amendment analyses are rolled into one under
16   Anderson/Burdick. Dudum v. Arntz, 640 F.3d 1098, 1106 n.15 (9th Cir. 2011). Thus,
17   Plaintiffs are misguided to take issue with the Court’s supposed lack of factual analysis in

18   its Fourteenth Amendment section. (Doc. 36 at 10-11.) It is apparent that the Court relied
     on the same facts and similar analysis for both its conclusions that the Strikeout Law does
19
     not implicate either the First or Fourteenth Amendment. The Court was not obligated to
20
     repeat the facts alleged in the complaint to indicate that it relied on them.
21
            The Court simply added another element in its analysis of the law’s alleged
22
     burdens by pointing out that the Arizona Supreme Court had held that the law does not
23
     “unduly hinder or restrict[]” the people’s right to enact initiatives. (Doc. 36 at 11 (quoting
24
     Stanwitz, 429 P.2d at 1143).) The Court was fully aware that the question in Stanwitz was
25   decided under the Arizona Constitution. (Id.) But it concluded that the lack of any burden
26   presented by the law as determined by the Supreme Court, in a case where there was a
27   full trial on the merits including contentions that the Strikeout Law was a burden on the
28
                                                14
            Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 19 of 22



1    initiative proponent, was highly relevant to the Court’s Fourteenth Amendment analysis
2    in this case. In fact, the Court explicitly linked the two analyses. (Id. at 12 (stating that

3    the Arizona Supreme Courts holding meant that the “Strikeout Law does not severely

4    burden Plaintiff’s fundamental right to vote.”).)
            Analyzing any burden presented by the law on the ballot initiative process is
5
     similar to determining the burden on voting rights and Equal Protection. In both cases,
6
     the Court is required to weigh the burdens on the people’s ability to promote and enact
7
     laws by ballot initiative. In fact, the Anderson/Burdick standard appears to be less
8
     stringent than the standard used by the Stanwitz court. Under Anderson/Burdick, courts
9
     apply a “flexible standard,” weighing the burden on the plaintiff against the state’s
10
     asserted interests. Burdick, 504 U.S. at 433-34. On the other hand, in Stanwitz, the
11   standard was that the law would be “permissible if it does not unreasonably hinder or
12   restrict the constitutional provision and if the statute reasonably supplements the
13   constitutional purpose of the provision.” Stanwitz, 429 P.3d at 1143 (emphasis added)
14   (internal quotations removed). At the very least, the Stanwitz reasoning is sufficient, in
15   conjunction with this Court’s additional analysis, to justify the Court’s conclusion that
16   because “the Strikeout Law does not hinder or restrict the initiative process, this Court
17   concludes that the Strikeout Law does not severely burden Plaintiffs’ fundamental right

18   to vote.” (Doc. 36 at 12.)
            The Court did not abdicate its duty to apply the law. (Doc. 51 at 14.) The Court
19
     simply relied on the on the fact, among many other facts alleged in the Complaint, that
20
     the Arizona Supreme Court determined that the law did not present a meaningful burden
21
     on Plaintiffs’ rights. 4 Put simply, partly relying on another court’s conclusions about the
22
     application of a challenged law to support its own independent conclusion is not the
23
     equivalent of abdicating the Federal Court’s duty to interpret and apply the U.S.
24
     Constitution.
25
26
     4
27    In a motion to dismiss, courts may rely on judicially noticeable facts which include the
     opinions of other courts. See Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000).
28
                                               15
            Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 20 of 22



1           At bottom, Plaintiffs’ motion is simply a reflection of their frustration that the
2    Court did not side with them. Plaintiffs complain that “[h]ad the Court conducted the

3    context-specific inquiry into the sufficiency of the allegations that Soltysik requires, it

4    would have concluded that Plaintiffs state a cognizable Anderson/Burdick claim.” (Doc.
     51 at 15 (internal citation removed).) Note the contradiction. Plaintiffs complain that the
5
     Court “skipped its own context-specific inquiry” but also that it prematurely weighed the
6
     facts. (Doc. 51 at 12.) Plaintiffs cannot have it both ways. As explained above, the Court
7
     did conduct its own inquiry as to the sufficiency of the Plaintiffs’ allegations, and
8
     conducted the required Anderson/Burdick analysis, just as the Ninth Circuit did in
9
     Soltysik, 910 F.3d at 444. Part of that analysis included reviewing the findings in
10
     Stanwitz. Based on that inquiry, the Court correctly concluded that Plaintiffs failed to
11   state a cognizable legal claim under either the First or Fourteenth Amendments.
12          Curiously, Plaintiffs finish this section of their motion by pointing to Plaintiffs
13   Mary Katz, Mendon Dornbrook, and Lonnie Arrington, who had their signatures struck
14   from initiative petitions. (Doc. 51 at 15.) But Plaintiffs do not explain how those voters’
15   Equal Protection rights are alleged to have been violated. Insofar as their voting rights or
16   ballot access rights are at issue, the Court squarely addressed those issues and correctly
17   concluded that those rights are not burdened.

18          C.     OSU Student Alliance Utilizes a Strict Scrutiny Test for Content-Based
                   Restrictions in a Public Forum And Is Thus Inapposite
19
            Plaintiffs finally assert that the Ninth Circuit’s decision in OSU Student Alliance v.
20
     Ray compels the Court to reconsider its dismissal of their Equal Protection claim. Not so.
21
     In OSU, a university removed and trashed the news bins for one student-based paper
22   based on an “unwritten policy” that limited where news bins could be located. OSU
23   Student Alliance v. Ray, 699 F.3d 1053, 1058-59 (9th Cir. 2012). However, it had given
24   the newspaper permission to put news bins in some of those locations already, and failed
25   to remove other news bins (for papers affiliated and unaffiliated with the university) from
26   those and other locations around campus. Id. The Ninth Circuit had no difficulty deciding
27   this was a content-based restriction of speech in a public forum and thus triggered strict
28
                                               16
            Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 21 of 22



1    scrutiny. Id. at 1062. There was no Anderson/Burdick balancing analysis conducted in
2    OSU because the case did not relate to election procedures, and thus the case in apposite.

3    Furthermore, the Ninth Circuit has been clear that the Equal Protection claims proceed

4    parallel to First Amendment claims in cases concerned speech in a public forum, not
     cases governing the regulation of elections. A.C.L.U. of Nevada v. City of Las Vegas, 466
5
     F.3d 784, 799 (9th Cir. 2006); Monterey Cnty. Democratic Cent. Comm. v. U.S. Postal
6
     Serv., 812 F.2d 1194, 1200 (9th Cir.1987); see also OSU Student All., 699 F.3d at 1067.
7
           The Court correctly applied Anderson/Burdick, and determined that Plaintiffs
8
     burden was not severe and that the Secretary provided a valid reason to reject the
9
     signatures from circulators who fail to respond to a subpoena. (Doc. 26 at 11-2.)
10
                                         CONCLUSION
11
           The Court did not commit manifest error, and Plaintiffs have failed to meet the
12   high bar required for reconsideration of the Court’s order. Accordingly, Plaintiffs’
13   Motion for Reconsideration should be denied.
14
15         Respectfully submitted this 3rd day of February, 2020.
16                                            Mark Brnovich
                                              Attorney General
17
18
                                               /s/ Kara Karlson
19                                            Kara Karlson
                                              Attorney for Defendant
20                                            Arizona Secretary of State Katie Hobbs
21
22
23
24
25
26
27
28
                                              17
            Case 2:19-cv-04694-SRB Document 56 Filed 02/03/20 Page 22 of 22



1
                                 CERTIFICATE OF SERVICE
2
3
            The foregoing was e-filed with the Clerk of the Federal Court for the District of
4
     Arizona using the CM/ECF System on February 3, 2020, which served all counsel:
5
     Sarah R. Gonski (# 032567)
6    PERKINS COIE LLP
7    2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
8    Telephone: 602.351.8000
     Facsimile: 602.648.7000
9    SGonski@perkinscoie.com
10   Elisabeth C. Frost (WDC# 1007632)*
11   Uzoma N. Nkwonta (WDC# 975323)*
     PERKINS COIE LLP
12   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
13   Telephone: 202.654.6200
14   Facsimile: 202.654.6211
     EFrost@perkinscoie.com
15   UNkwonta@perkinscoie.com

16   Counsel for Plaintiffs
17
18   /s/ Misty Keys
     Assistant to Kara Karlson
19
20
21
22
23
24
25
26
27
28
                                             18
